Exhibit 10.2

 

NABRIVA THERAPEUTICS PLC

 

SHARE OPTION AGREEMENT

GRANTED UNDER 2017 SHARE INCENTIVE PLAN

 

This Share Option Agreement (this “Agreement”) is made between Nabriva
Therapeutics plc, a public limited company organized under the laws of Ireland
(the “Company”), and the Participant pursuant to the 2017 Share Incentive Plan
(the “Plan”).

 

NOTICE OF GRANT

 

I.                                        Participant Information

 

Participant:

 

Participant Address:

 

 

II.                                   Grant Information

 

Grant Date:

 

Number of Shares:

 

Exercise Price Per Share:

 

Vesting Commencement Date:

 

Type of Option:

 

 

III.                              Vesting Table

 

Vesting Date

 

Shares that Vest

[     ] anniversary of the Vesting Commencement Date

 

[     ]

 

 

 

End of each successive [     ] month period following the [      ] anniversary
of the Vesting Commencement Date until the [    ] anniversary of the Vesting
Commencement Date

 

[     ]

 

--------------------------------------------------------------------------------

(1)  The number of shares is subject to adjustment for any changes in the
Company’s capitalization as set forth in Section 10 of the Plan.

 

IV.                               Final Exercise Date

 

5:00 pm Eastern time on Date:

 

 

This Agreement includes this Notice of Grant and the following Exhibits, which
are expressly incorporated by reference in their entirety herein:

 

Exhibit A — General Terms and Conditions

Exhibit B — Notice of Share Option Exercise

Exhibit C — Nabriva Therapeutics plc 2017 Share Incentive Plan

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

NABRIVA THERAPEUTICS PLC  

 

PARTICIPANT

SPOUSAL CONSENT (if applicable)

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 Name:

Name:

Title:

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Share Option Agreement
2017 Share Incentive Plan

 

EXHIBIT A

 

GENERAL TERMS AND CONDITIONS

 

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

 

1.                                      Grant of Option.  This Agreement
evidences the grant by the Company, on the grant date (the “Grant Date”) set
forth in the Notice of Grant that forms part of this Agreement (the “Notice of
Grant”), to the Participant of an option to purchase, in whole or in part, on
the terms provided herein and in the Company’s 2017 Share Incentive Plan (the
“Plan”), the number of ordinary shares of the Company (the “Ordinary Shares”)
set forth in the Notice of Grant (the “Shares”) at the exercise price per Share
set forth in the Notice of Grant (the “Exercise Price”).  Unless earlier
terminated, this option shall expire at the time and on the date set forth in
the Notice of Grant (the “Final Exercise Date”).

 

It is intended that the option evidenced by this Agreement shall be an incentive
share option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”) solely to the
extent set forth in the Notice of Grant.  To the extent not designated as an
incentive share option, or to the extent that the option does not qualify as an
incentive share option, the option shall be a nonstatutory share option.  Except
as otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.

 

2.                                      Vesting Schedule.

 

This option will become exercisable (“vest”) in accordance with the Vesting
Table set forth in the Notice of Grant.

 

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

 

3.                                      Exercise of Option.

 

(a)                                 Form of Exercise.  Each election to exercise
this option shall be accompanied by a completed Notice of Share Option Exercise
in the form attached hereto as Exhibit B, signed by the Participant, and
received by the Company at its principal office, accompanied by this Agreement,
and payment in full in the manner provided in the Plan.  The Participant may
purchase less than the number of Shares covered hereby, provided that no partial
exercise of this option may be for any fractional share.

 

(b)                                 Continuous Relationship with the Company
Required.  Except as otherwise provided in this Section 3, this option may not
be exercised unless the Participant, at the time he

 

3

--------------------------------------------------------------------------------


 

or she exercises this option, is, and has been at all times since the Grant
Date, an employee, officer or director of, or consultant or advisor to, the
Company or any parent or subsidiary of the Company as defined in
Section 424(e) or (f) of the Code or any other entity the employees, officers,
directors, consultants, or advisors of which are eligible to receive option
grants under the Plan (an “Eligible Participant”).

 

(c)                                  Termination of Relationship with the
Company.  If the Participant ceases to be an Eligible Participant for any
reason, then, except as provided in paragraphs (d) and (e) below, the right to
exercise this option shall terminate three months after such cessation (but in
no event after the Final Exercise Date), provided that this option shall be
exercisable only to the extent that the Participant was entitled to exercise
this option on the date of such cessation.  Notwithstanding the foregoing, if
the Participant, prior to the Final Exercise Date, violates the non-competition
or confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or other agreement between the Participant and the
Company, the right to exercise this option shall terminate immediately upon such
violation.

 

(d)                                 Exercise Period Upon Death or Disability. 
If the Participant dies or becomes disabled (within the meaning of
Section 22(e)(3) of the Code) prior to the Final Exercise Date while he or she
is an Eligible Participant and the Company has not terminated such service
relationship for “cause” as specified in paragraph (e) below, this option shall
be exercisable, within the period of one year following the date of death or
disability of the Participant, by the Participant (or in the case of death by an
authorized transferee), provided that this option shall be exercisable only to
the extent that this option was exercisable by the Participant on the date of
his or her death or disability, and further provided that this option shall not
be exercisable after the Final Exercise Date.

 

(e)                                  Termination for Cause.  If, prior to the
Final Exercise Date, the Participant’s service relationship with the Company is
terminated by the Company for Cause (as defined below), the right to exercise
this option shall terminate immediately upon the effective date of such
termination.  If, prior to the Final Exercise Date, the Participant is given
notice by the Company of the termination of his or her service relationship by
the Company for Cause, and the effective date of such termination is subsequent
to the date of the delivery of such notice, the right to exercise this option
shall be suspended from the time of the delivery of such notice until the
earlier of (i) such time as it is determined or otherwise agreed that the
Participant’s service relationship shall not be terminated for Cause as provided
in such notice or (ii) the effective date of such termination (in which case the
right to exercise this option shall, pursuant to the preceding sentence,
terminate immediately upon the effective date of such termination).  If the
Participant is party to an employment, consulting or severance agreement with
the Company or subject to a severance plan maintained by the Company, in either
case, that contains a definition of “cause” for termination of service, “Cause”
shall have the meaning ascribed to such term in such agreement or plan. 
Otherwise, “Cause” shall mean willful misconduct by the Participant or willful
failure by the Participant to perform his or her responsibilities to the Company
(including, without limitation, breach by the Participant of any provision of
any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Company), as determined by the
Company, which determination shall be conclusive.  The Participant’s service
relationship shall be considered to have been terminated for “Cause” if the
Company determines, within 30 days after the Participant’s termination of
service, that termination for Cause was warranted.

 

4

--------------------------------------------------------------------------------


 

4.                                      Tax Matters.

 

(a)                                 Withholding.  No Shares will be issued
pursuant to the exercise of this option unless and until the Participant pays to
the Company, or makes provision satisfactory to the Company for payment of, any
federal, state or local withholding taxes (or equivalent in jurisdictions
outside the United States, as applicable) required by law to be withheld in
respect of this option.

 

(b)                                 Disqualifying Disposition.  If this option
satisfies the requirements to be treated as an incentive share option under the
Code and the Participant disposes of Shares acquired upon exercise of this
option within two years from the Grant Date or one year after such Shares were
acquired pursuant to exercise of this option, the Participant shall notify the
Company in writing of such disposition.

 

5.                                      Transfer Restrictions; Clawback.

 

(a)                                 This option may not be sold, assigned,
transferred, pledged or otherwise encumbered by the Participant, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution, and, during the lifetime of the Participant, this option shall be
exercisable only by the Participant.

 

(b)                                 In accepting this option, the Participant
agrees to be bound by any clawback policy that the Company may adopt in the
future.

 

6.                                      Data Privacy.

 

Consent

 

The Participant hereby acknowledges and consents to the collection, use,
processing and/or transfer by the Company of Personal Data as defined and
described in this Section 6.  The Participant is not obliged to consent, however
a failure to provide consent, or the withdrawal of consent at any time, may
impact the Participant’s ability to participate in the Plan. The Participant
accepts that the consent provided pursuant to this Section 6 includes consent to
any transfer of Personal Data throughout the world.

 

Information Collected

 

The Company and/or the Participant’s employer collects and maintains certain
personal information about the Participant that may include name, home address
and telephone number, date of birth, social security number or other government
or employer-issued identification number, salary grade, hire data, salary,
citizenship, job title, any ordinary shares of the Company, or details of all
share options awarded, canceled, vested, or unvested (collectively “Personal
Data”).

 

Uses made of Data

 

The Company may use, process and/or transfer Personal Data among other group
companies to implement, administer and/or manage the Participant’s participation
in the Plan. The Company may further use, process, analyze and/or transfer
Personal Data for its overall administration,

 

5

--------------------------------------------------------------------------------


 

management and/or improvement of the Plan and/or to comply with any applicable
laws and regulations. The Company maintains technical, administrative and
physical safeguards designed to protect Personal Data.

 

Disclosure of Data

 

The Company may share and/or transfer Personal Data, in electronic or other
format, to selected third parties including but not limited to the Plan’s
service provider.

 

Such third parties assist in the implementation, administration and/or
management of the Plan or the Participant’s participation in the Plan, for
example to facilitate the holding of shares of stock on Participant’s behalf or
to process the Participant’s election to deposit shares of stock acquired
pursuant to the Plan with a broker or other third party. Third parties retained
by the Company may use the Personal Data as authorized by the Company to provide
the requested services in accordance with the requirements of data protection
legislation. Third parties may be located throughout the world, including but
not limited to the United States. Third parties often maintain their own
published policies that describe their privacy and security practices. The
Company is not responsible for the privacy or security practices of any third
parties.

 

Participant Rights

 

The Participant may request access to, rectification, erasure, portability or
restriction of their Personal Data, or object to the processing of their
Personal Data at any time by contacting the Company and/or the Plan’s service
provider. Participant shall have the right to obtain and reuse their Personal
Data as provided to the Company. The Company will respond to any such request in
writing, or orally if requested, as soon as practicable and in any event not
more than one month after receipt of such request. The Company may request proof
of identification to verify such a request.

 

7.                                      Provisions of the Plan.

 

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is attached hereto as
Exhibit C.

 

8.                                      Governing Law

 

This Agreement shall be governed by, except to the extent preempted by other
applicable laws (1) with respect to the corporate law requirements applicable to
the Company, the validity and authorization of the issuance of Ordinary Shares
under the Plan and similar matters, the laws of Ireland (without reference to
conflict of law principles thereof) and (2) with respect to all other matters
relating to the Plan and Awards, the laws of the State of Delaware, excluding
choice-of-law principles of the law of that state.

 

[Remainder of Page Intentionally Left Blank]

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NOTICE OF SHARE OPTION EXERCISE

 

[DATE]

 

Nabriva Therapeutics plc

25 — 28 North Wall Quay

Dublin 1

Ireland

 

Dear Sir or Madam:

 

I am the holder of [          ] Share Option granted to me under the Nabriva
Therapeutics plc (the “Company”) 2017 Share Incentive Plan on [          ] for
the purchase of [          ] ordinary shares of the Company at a purchase price
of $[          ] per share.

 

I hereby exercise my option to purchase [          ] ordinary shares (the
“Shares”), for which I have enclosed payment in the amount of [          ], the
aggregate purchase price for the Shares.  Please register my share certificate
as follows:

 

Name(s):

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

Very truly yours,

 

 

 

[Name]

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT C

 

NABRIVA THERAPEUTICS PLC 2017 SHARE INCENTIVE PLAN

 

8

--------------------------------------------------------------------------------